<
 .
l:j    OFFICE   OF THE   A%TORNEY

                            AUSTIN
                                     GENERAL   OF TEXAS




  nmorable Sam 8. l&X
  colmty httorney
  @wriaon county            .
  Jiuvo~,    Tcuas




                                               01 Act.    ”
                                                              ...




             and thclt                            tax, to-
      &ether ~wlth thonz~ount of bond tax &sill-ncvor
      wcaood 60d on P $&30.00 %alPailoa. .Tho act pr+
      Vldoe for'tha oloctlons    and tax luvios ati col-
      lootion~~ in 'the dime atumor aa 28 provldcd Par
      bdiit    oenoral Law an Indtqandcnt 'Sohool I>:cc-
             .   section 25 of ~thhenot provldea tnatr
                                         .
    .
’
                                                                              173




                Q'f.   . . . all   lax?8 heraaftorto bo, or
                which may be amoted, and =bfch have for‘
                their ~pO8C+   "as enlwgenont land ln-
                cro58*     of rate of ladntoMnc0      tax or        :.
                bon&tax, ox- maintonmco pnd bond tax,
                tag&her uit.h tha pner in relation to
                th0 aafxmmmnt mid colloctfon        of taxae
                thorofor and ttioreof, v&&her said lau                   ..    .
                or lnse bo for independent who01 dlrr-          ..
                tricts arented tin speoidlz le~laletiva
                Act or under the General laws of Texas;
                ana. al.l.:l.iiw~, hozmftiz- to be enaatoa         ~.
                anlari$rg      and immaoIng the power5 ma .
                authorities      oi tin0 trueteoe under the .
                Conera Lsws of this State, &all apply               '-
                to andthe mxim is and heroby &all.bo
                auubtl.ve       of this  Act, and espealall~  :
                of Seatioaa S and 4 h4reof.I
                   "Et :a noted t&-d In Artiolo 2857 of Vernon*s '
               Ba3lm Ta~as Civil 3ito;tUteo, 1914, 8tmo balng t&a .
               amama     acts of TQOQ,png 27, Sootion 154,,tWt
               th0 fXu3t%Qs Of IrK@&nd%nt School Districts        a.133
               s%ven pouer to low an ad valoren tax for malnto-
               nnnae purpOSOS#not to 6xcooa so& on 4 $100.00
        ., ,. valuation, and a tax not to oxcead,25$ on 81$l00.O0
              ‘valuatlcn   for purcliio   02 sites and bull6l!g~o.   Arti-
               al0 2784 OS Vornonls aioviscd civil Statutaa 1925,
               authorizes a zatitenmca~tax       of CL00 an a $00.00
               vnluation.     It is notocl tha+t ~thls 1s an Act OS 1921.
                Ffhere is ?.krtha~.leglgiRlation 03'the 6ub'Jaot
            found In Vomon~s Texas Session Law Sorrioa, whre
            th6 49th Log.islntwe of 1943, C?&ptsr 17s Vcils?&+
            ea all 85ts and procoo~s        in comectio3  ~35th
            maintonanoe taxolectlons~      not to exoeod $l.S3 CJP
            oaoh $100.00 valuatian; and in Soctlon 2 author-
            tiss +A0 trustees to aa3.l an election raising tb.8
            t+x not to ~aeod $l.SOi           ,,
   ?
          ,                                                                  174

                                  ..

Bonorable Sam 8. EaU, page #S




          ‘Section    26 of the waskom Sohool .Ltx?, provides
       435r0u0w5:.
          l  *Th is Act &all be taken notico of b’y .                   .*    ,.
          all t&o oourts In th4 samo manner as the’
         .Genoral Laws of this State, and It shaU
          be aozstruedto be oux+lativoof all of . ’
          the wnerul Cave of thla State on the
          subjopt of, sohooLe, when not in aonflicii ’ :
          thoreHth, but in case of oonlllat thlis.                  ,_, .
          Act shall control, as to ths F;askon Inde-
          pendent    sah001 imttriot,   hero   Orodd,
          and shciuJd my Seatlons OS this Aat, or    .
          any part ,ef any se&ion or Seotions of
          this Act, be hold to be void and with-          .’ .,
          out foraa or affoat,   for any rea5on
          wh&soover by any aourt of competent
          jurisdiction  and havi;    final jdOaiO-     '1
          tion thereof, than the reminI.rq portions
          of this Act shell not bo thoroby affectedi
          but shsll remninin full force and efioot
          as thou@ the void or unenforceable par-<
          tlon theroof, ~if any, had not been InA    L ,.
          oorporatoa iata this Act.’
           uIt Is not&l that the tax rote 2x-ovided for ~.SI
       the s~oalal Aqt arat5sg     the Vaskom Dlotrict    warn
       the sane QZ)theta% rate provided for under the
       Genernl lax br’ t!%e Bats of. 1909, above reftirrea
       to.’
        Artlole 2784, RevisoOCivil         Stotutfq     of Texas, prom
via46 In part as roltws,~
           “The oomissioncm     caurt for the co13~01 echo01
       dlstrlats   in its ccunti~, asid the aifhi0t  schodl
       trmtooa for tlx l+ago~dont school dlstriato         in-     .-
       corporoted’ for: 6oh~01 purpoi3tb only,. 0hn3.l have
       posor to levy and cause to be oollocted the an-
       nual taxes and ta losue the bonds h&oin &&or-
       l.Zea, subjoat ~to tha follot;~    provlslo~t

          “1. In oommon oahod d&&riots, for’.           the fU--
       tboy-ndnttmanoa of publla Sroo achoolts           and t?o
                                   .                    . .,
                    :     ..’ ..’                       .
                                    : ,;
                             ,’
                                         : ,! .’ :
                                                          ._
                            IV’   ‘.
         ereation and equipmoat of eahool build&e,
         therain, a agocial TV; end in lndctpsntisnt
         dl6triats for the Psintenanae of schoo~a
         thf~rcin,   an od valoram    tax,   not   to exceed   .’
         one dolls  on the ona hmdrad dollars valua-
         tion 02 tazabao property of tho diotrict.
             “2. In QO~MOnchool and ir?dopandont dis-
         triats,  tar. the purchase, aonstruatlon, re-   ,
         pair and equipment of public fieo sahool
         build-6    withIn t??&liaits  of such distriots
         and the purchase of the necaso~ry sites there-.   ’ ..
         for, a tar note to excood r1St.y cent6 on the
         one hunckw3 dollsrs valuation,    such tax to
         bo for tho pupant of the oura?ont lntereet on: ”
         and provide    a slnliln~   farid stiMctant     to pafr
         the prlnolpal .oi bonds vhiah said dl6triota          ,I
         8x0 oclpaverod t.0 isaw for 8uch purpoeos.
             "3. The iixlount OS z!lalntcnanoe tax, to-
         Gother with tho axount of bond’tnx ol any
         dlotrtat,  eh6ll noveP oxoeod one dollar on
         the one bundrad dollarn v6luatloa of tax6bl.e~
         property; and IS the rate of *bond tnx, to-
         aether with the ra’;o of mal~tenance tax voted .~.,
         in the district,   s!dl    at q    the exceed one
         dollar on the one hw%%‘od dollcmi valuation,
         ouch bond tar 6haU operate to ra&ce ‘*he
         tmfntenmao tax to the difference        botzean ~“’
         the rata or tho bond tax ana one dollar.        ”

             ‘4. ITo tax shall bo lavlod, collected,
         abrogated, dininia?md, or increased, and no
t        bond% sh611 be is6uod horeundar, until such
         aotion has been authorized by a majority ol!
         tke votes cast at an elootion hsld ia the
!        district  for 6uc+ ~urpoee, at uhloh none
i        but property tsx; yayin;; qualiffod voters
;.       of such diatrfot &aLl be untitlad to voto.“,               ‘i
             APtiOlU 2724 W88 oodlfled    in 1925 fro9 8aytX'td pl?U-
     oiou6ly er;aoted ~statuteo, one of vhlchora6 A&ialO 205?, Re-
     Vised Statits   OS 19&     Artiole 2257 was mnendod in 192l by
                                        2
                                                               1
                        .
.
                                                                                      .    _.   1745




        fIouse Bill 112, Chapter 24, lots 37th Le&latura,                     ‘isc;?tlar
        soosion. (See Section Xi or RouxtoBill Xo. llEi)-.                   Artiole
        i2f367, artor its amnd-ront, road a0 follower
                 “The truntoes of ‘any lndepandent school
             district   tl?at has &con, or tiiag horcrafter be
    4        lrtoorpordxxl under ~oxwol or spaoial lazs,
             for sclaool* nuroosas 0nJ.Y. shall have tile POveP                   .
             to   levy and-coilect on &nlQl                 ad va1orop -kc
            nat to exoaed ono donor on the ona %zn*ad
             dollars voluntion 02 ttvxblo propsrty of the
             fz?istdct, fcr t.20 m intor~m3 Of ss~hoolo                                   .‘.

            krareln, and a tax not to exceed fifty cents
             on the one hundred dollars for the purpobo of
            purohaoing, oonntfititiq,    repairinS, 03 o~uip-
            .ping publia free oahool bullding within the
             linits or tnzchdiatkiat., and the purchsso of
             the necobaary sites thorofor; provided, t!!t
             the snoirnt of mbintonunao tax, top3th0r with
             tho amount of bond tax of the ‘dfrstriot, sbsll
             never exoocd one dollar an the one hundred dol-
             lars valuation of tsxablo proportyt and prorid-
             ad further that no such tax ahU.l be lovied,
             and no suah bonds iaouod, until after an olao-
             tlon sball hsve bean held uharain a rajorlty
             of the taxpaying voters, voting at said eloc-
             tion, shall have voted in favor of the 10%'7ti6
             of said tax, or tha is8uana.e of said bonds, or
             both, as the c&so may beg and whlah election
             shfzll be hold in ncoordnnce 02th the oubscquent
             ooctions of this Aat.* (wsls        supplied).
                You rriu, 880 tit   the Act applied to any indsgandant
        school distrlot  vhetbar crestad by general or sppscial Ins, and
        nuthorleeo Thorlovylaq 02 a tax not to exaeod ono dollar on
        thy hundred dollars, valuation of taxable progorty.     It naoas-
        ~nrlly fol.lows, therefore,  that ‘the provisions la ?iatiso Bill
        I:o. 1X, Croat-     tha i&shorn Indopendont Sc$ool Distrlot, whioh
        limited tha total tax to fio#,~ w&6 ropealod, a.& tha inoraosed
        ton would be authorized upon a majorLty vota cant by the quali-
        riod taxpaying voters at an eleatlan hsld therefor.
                          as   ,               :       .a
                                                                       :I
                                   I   :   ,       :
    .
                                                                          177


        ilonsrabla
                Sam B. Ml;       paae 46




               As we have heretofore zentioaod, Lrtlcle 2734 of
        t>?e 1325 revlaionis t&son frox severalpreviously ennctea
        atntutes anion& which.waa Artiole 2057, RevisedStatuteeof
        1fa.l~ GO amended.
                Art1018 2784 authorizes    ‘in lndopandent eohool die-
        tricts for the Aal.nteIlailco of echo018 t&rein, M ad v4loren
        tax, not to exceed one dollar on tho one hundred dollara~a-
        uatioa o$ ~tox+.e     yoinwty of tao dlatriot.”   You axe, there-
        forar4bGv’L9ed tlxhi?-the trustees of the NnakomIndependent
        school Mctrfot may levy k mintenazce tax or mt more thnu
        om *.ollar , =rovla&rd, of cour30, ths an.10 it3 mh0rizea   at an
        olcction.oalled   and.hqld under the provtsioasof Artloloa2784
        and 2755, Vetinonrs Annotafod Civil Statutes.
i
                You mntion in’yow latter Chapter 17 of t?ia Acts of
        the 4Sth’I,eiJialatwe,      Re~ulm SOS&~.     T’t~laAct valid&es
        oloctlms held in en ixzdependent schoof di&?lbt         PI;~ir!lich A '
        mi&zance       tax not to.eixt6d tl.EO 0x1each me hundr3d dol-
        lapa OS 5SSGS3ea valuationLad teon voted upon tid purported-
        ly authorbed. An exmi.mition OF this Aot roveGb Lhrt it is
        n0thh.g noax tlq -avalidntlrgkot and in no WIT attsapts to
        eutlhorize &a incrcascd tax except uhon tile asxia is hosed on &U!I
        electionbald prior to 'We puxtage of th8 Act. 3oction 2 reado
        In part 80 followg:      ‘.
                              .
                 "S8C. 2.   All:such School !)istricta,    >Le~*e
              the vote has -1mrotoforo bcsn in fnvor of IOVJ-
              lry; suah zskln%en~oo~ tax shall have t?m power
              md authorltg to low, asodsa an8 collect         tax-
             08 at not to exceed t:loIollouiq ratoa ~,cr:ozau
             luxxlred dollhra of Aaaosned valuation    of tazolle
             woporty,    to wit a



                       tlm-efore,further
               Potatwo-,.                     advisedthat tko znahun
        =aintomnoe. tax uhioh under the i;eneral
                                               IJAWio authorigedto
        b voted and levied in an indo~endsnt iwhool distriot in ~1.00
                                                                    178




                                                               -.

on eaah ono hundred dollarsor ososstmd volutloa. Article
27*c, swrh


                                         Very truly gows




                                                    Assiitmt




44                                   .
@.
 c-R .                  .:   i
                                                      .:




             ,      .


                                 .